DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2019/0124715, hereinafter Chen, claiming priority date of provisional application 62/576,245).

Regarding claim 1, Chen discloses a method executed by a user equipment, comprising: acquiring a coverage enhancement level of the user equipment (enhanced coverage level can be indicated in the PDCCH order or provided by upper layers, Para [0109]); determining a selection probability of an anchor carrier physical random access channel (PRACH) resource for early data transmission (EDT) based on the coverage enhancement level (select PRACH resource set corresponding to the enhanced coverage level, Para [0126], each coverage level has one anchor and one or more non-anchor carriers, Para [0090], selection probability of anchor carrier is nprach-probabilityanchor, Para [0093]); determining a selection probability of a non-anchor carrier PRACH resource for EDT based on the selection probability of the anchor carrier PRACH resource for EDT and a number of non-anchor carrier PRACH resources for EDT (there is equal selection probability for all non-anchor carriers and uses the equation (1-probability of the anchor)/(number of non-anchor PRACH resources), Para [0094], “for EDT” is intended use); 					randomly selecting a PRACH resource used for transmitting a random access preamble by using the determined selection probability of the anchor carrier PRACH resource for EDT and the determined selection probability of the non-anchor carrier PRACH resource for EDT (UE will randomly select carrier using selection probability, Para [0092], randomly select PRACH resource according to probability, Para [0138]); and transmitting the random access preamble to a base station by using the selected PRACH resource (transmit random access preamble, Para [0173].  Also see page 5 of provisional application 62/576,245).
Regarding claims 4 and 18, Chen discloses the method/UE according to claim 1/15, wherein the selection probabilities of a number of non-anchor carrier PRACH resources for EDT are equal, and are calculated by the following formula: (1−the selection probability of the anchor carrier PRACH resource for EDT)/the number of the non-anchor carrier PRACH resources for EDT (there is equal selection probability for all non-anchor carriers and uses the equation (1-probability of the anchor)/(number of non-anchor PRACH resources), Para [0094], “for EDT” is intended use).
Regarding claim 15, Chen discloses a user equipment (UE, Fig. 2), comprising: a processor (processor, Fig. 2); and a memory (memory, Fig. 2) storing instructions, wherein the processor is configured to execute the instructions to: acquire a coverage enhancement level of the user equipment (enhanced coverage level can be indicated in the PDCCH order or provided by upper layers, Para [0109]); determine a selection probability of an anchor carrier physical random access channel (PRACH) resource for early data transmission (EDT) based on the coverage enhancement level (select PRACH resource set corresponding to the enhanced coverage level, Para [0126], each coverage level has one anchor and one or more non-anchor carriers, Para [0090], selection probability of anchor carrier is nprach-probabilityanchor, Para [0093]); determine a selection probability of a non-anchor carrier PRACH resource for EDT based on the selection probability of the anchor carrier PRACH resource for EDT and a number of non-anchor carrier PRACH resources for EDT (there is equal selection probability for all non-anchor carriers and uses the equation (1-probability of the anchor)/(number of non-anchor PRACH resources), Para [0094], “for EDT” is intended use); randomly select a PRACH resource used for transmitting a random access preamble by using the determined selection probability of the anchor carrier PRACH resource for EDT and the determined selection probability of the non-anchor carrier PRACH resource for EDT (UE will randomly select carrier using selection probability, Para [0092], randomly select PRACH resource according to probability, Para [0138]); and transmit the random access preamble to a base station by using the selected PRACH resource (transmit random access preamble, Para [0173].  Also see page 5 of provisional application 62/576,245).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 11, 13, 14, 16, 17, 19-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and in view of 3GPP paper “Running Rel-15 36.321 CR for NB-IoT” (R2-1714262, hereinafter Ericsson, as disclosed in the IDS).

Regarding claims 2 and 16, Chen discloses the method/UE according to claim 1/15, further comprising: receiving a radio resource control (RRC) message from the base station (UE can receive RRC message in the downlink, Para [0403]), but does not disclose the RRC message including an EDT information element of an anchor carrier PRACH resource selection probability list; and acquiring a selection probability corresponding to the coverage enhancement level in the EDT information element as the selection probability of the anchor carrier PRACH resource for EDT.  Ericsson discloses the UE can be configured for early data transmission and the available set of PRACH resources associated with early data transmission on anchor carrier is nprach-parameterslist-EDT, Section 5.1.1 and PRACH resources for EDT can be configured as in legacy operation, page 1.  Chen discloses nprach-parameterslist, Para [0081] and nprach-probabilityanchorlist, Para [0093] therefore with EDT being configured the same way it would be nprach-probabilityanchorlist-EDT.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ericsson in the system of Chen in order to reduce message latency by performing early data transmission and configuring prach resources for EDT.
Regarding claims 3 and 17, Chen discloses the method/UE according to claim 1/15, further comprising: receiving a radio resource control (RRC) message from the base station (UE can receive RRC message in the downlink, Para [0403]), the RRC message including an information element of an anchor carrier PRACH resource selection probability list (nprach-probabilityanchorlist, Para [0093]); and acquiring a selection probability corresponding to the coverage enhancement level in the information element (each enhanced coverage level has one anchor carrier PRACH resource present in nprach-ParametersList, Para [0090]); but does not disclose calculating the selection probability of the anchor carrier PRACH resource for EDT by multiplying the acquired selection probability by a coefficient, wherein the coefficient is acquired based on the coverage enhancement level from a coefficient list included in the RRC message, or is a fixed value ranging from 0 to 1 (weight or scaling factor is a known technique to one of ordinary skill, the UE can multiply the “probability” with the coefficient value or the BS can perform the simple math operation and give the UE the actual probability of the anchor carrier).
Regarding claims 5 and 19, Chen discloses the method/UE according to claim 1/15, wherein the selection probability of the anchor carrier PRACH resource for EDT is 0 if the anchor carrier is not configured with a PRACH resource for EDT corresponding to the coverage enhancement level (RA procedure is performed on anchor or non-anchor carrier for which PRACH resources are configured, Para [0056], therefore it obvious to one of ordinary skill that if no PRACH resource is configured on an anchor carrier that carrier cannot be used to perform RA, and the selection probability should be 0 (i.e. don’t select carrier that has no PRACH resource configured)).
Regarding claims 6 and 20, Chen discloses the method/UE according to claim 1/15, but not further comprising selecting the PRACH resource by excluding a PRACH resource occupied by a PRACH resource for convention non-EDT. Ericsson discloses the PRACH resource pool for EDT is separate from the PRACH resource pool for legacy RACH, page 1.
Regarding claims 11 and 21, Chen discloses the method/UE according to claim 2/16, wherein the selection probabilities of a number of non-anchor carrier PRACH resources for EDT are equal, and are calculated by the following formula: (1−the selection probability of the anchor carrier PRACH resource for EDT)/the number of the non-anchor carrier PRACH resources for EDT (there is equal selection probability for all non-anchor carriers and uses the equation (1-probability of the anchor)/(number of non-anchor PRACH resources), Para [0094], “for EDT” is intended use).
Regarding claims 13 and 23, Chen discloses the method/UE according to claim 2/16, wherein a selection probability of the anchor carrier not configured with a PRACH resource for EDT corresponding to the coverage enhancement level is 0 (RA procedure is performed on anchor or non-anchor carrier for which PRACH resources are configured, Para [0056], therefore it obvious to one of ordinary skill that if no PRACH resource is configured on an anchor carrier that carrier cannot be used to perform RA, and the selection probability should be 0 (i.e. don’t select carrier that has no PRACH resource configured)).
Regarding claims 14 and 24, Chen discloses the method/UE according to claim 2/16, but not further comprising selecting the PRACH resource by excluding a PRACH resource occupied by a PRACH resource for convention non-EDT.  Ericsson discloses the PRACH resource pool for EDT is separate from the PRACH resource pool for legacy RACH, page 1.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Ericsson and in view of Shreevastav et al (US 2020/0389903, hereinafter Shreevastav, claiming priority of provisional application 62/640,229).

Regarding claims 12 and 22, Chen discloses the method/UE according to claim 2/16, but not wherein the selection probability of the anchor carrier PRACH resource for EDT is 1 if the selection probability corresponding to the coverage enhancement level is not included in the EDT information element.  Shreevastav discloses the UE can receive instruction to use a particular carrier, Para [0036], if the UE does not receive this information the anchor carrier can be a default carrier for UL transmission, Para [0037] or page 7 of provisional 62/640,229, meaning if no selection probabilities are indicated the anchor carrier is the default carrier chosen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Shreevastav in the system of Chen and Ericsson in order to utilize carriers depending on a latency or reliability constraint for data thereby decreasing latency and improving reliability of data transmission.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461